DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Response to Election/Restriction filed on 7/18/2022.
No claims have been amended.
No claims have been cancelled. Claims 1-20 were cancelled previously.
No new claims have been added.
Claims 21-46 remain pending in the application.
Election/Restrictions
Applicant’s election without traverse of Invention III (claims 37-46) in the reply filed on 7/18/2022 is acknowledged.
Claims 21-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.
This application is in condition for allowance except for the presence of claims 21-36 directed to inventions non-elected without traverse.  Accordingly, claims 21-36 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	21. (Cancelled)
	22. (Cancelled)	23. (Cancelled)
	24. (Cancelled)
	25. (Cancelled)
	26. (Cancelled)
	27. (Cancelled)
	28. (Cancelled)
	29. (Cancelled)
	30. (Cancelled)
	31. (Cancelled)
	32. (Cancelled)
	33. (Cancelled)
	34. (Cancelled)
	35. (Cancelled)
	36. (Cancelled)

Allowable Subject Matter
Claims 37-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 37, the closest prior art Gilson et al. (US 2017/0251440, Gilson hereinafter, provided by Applicant) teaches that a node may detect a triggering condition (see for instance step 602 in Fig. 6) (Gilson; Figs. 6-7 ;[0041], [0083]-[0088], [0093]). In an aspect, detecting the triggering condition can comprise determining that a current time is within a time range associated with reduced functionality (Gilson; Figs. 6-7 ;[0041], [0083]-[0088], [0093]). At step 604, functionality of the network device can be maintained, reduced, or increased based on detecting the triggering condition (Gilson; Figs. 6-7 ;[0041], [0083]-[0088], [0093]). At step 606, the network device may detect a user device and restore functionality of the network device at step 608 (Gilson; Figs. 6-7 ;[0041], [0083]-[0088], [0093]). At step 610, information can be transmitted to the user device (e.g., via the wireless radio) after restoring functionality of the network device (e.g., wireless radio), which can comprise a beacon, data transmission, and/or the like (Gilson; Figs. 6-7 ;[0041], [0083]-[0088], [0093]). As can be seen in at least Figs. 6-7, time windows may be configured for periodic reduced functionality (Gilson; Figs. 6-7 ;[0041], [0083]-[0088], [0093]). The node may thus be reasonably interpreted as a node comprised of circuitry for operating as a node in a communications network, the node includes: circuitry for configuring the node as an intermediate node; circuitry for switching the intermediate node to a leaf node; circuitry for periodically switching the leaf node back to the intermediate node; circuitry for becoming the parent node of the subsequently detected parentless node; circuitry for maintaining the node as an intermediate node while parent to the subsequently detected node; and circuitry for switching the intermediate node back to the leaf node. However, Gilson does not teach switching the intermediate node to a leaf node if no leaf node communications from at least one other node are detected by the intermediate node after a predetermined time period as is required by the claim. Gilson also does not teach that periodically switching the leaf node back to the intermediate node is performed in conjunction with determining if at least one subsequently detected parentless node is present on the network and then becoming the parent node of the subsequently detected parentless node. Gilson similarly does not teach switching the intermediate node back to the leaf node when the intermediate node is no longer a parent node to any node and no newly detected parentless nodes are detected. Gilson thus does not teach the claimed invention.	Mainaud et al. (US 2013/0107999, Mainaud hereinafter, provided by Applicant) teaches that a node may perform a timer-based determination as to whether the node is a leaf node wherein a node classified as a leaf node has reduced functionality wherein transmission of beacons is prevented (Mainaud; Fig. 5; [0057]-[0059]).  As can be seen for instance in at least Fig. 5, a node may determine if a beacon request has been received during the leaf-indicating period of time, classify the node as a leaf node if the node has not received a beacon request within the leaf-indicating period of time, and prevent transmission of a beacon by the node if the node is classified as a leaf node (Mainaud; Fig. 5; [0057]-[0059]). As can be seen in at least Fig. 4, Mainaud also teaches operation of the node as a parent node (Mainaud; Fig. 4; [0053]-[0056]). Mainaud may thus be broadly reasonably interpreted as teaching an apparatus comprising: circuitry for operating as a node in a communications network, the node includes: circuitry for configuring the node as an intermediate node; circuitry for switching the intermediate node to a leaf node if no leaf node communications from at least one other node are detected by the intermediate node after a predetermined time period. However, Mainaud is silent with regard to a node classified as a leaf node switching back to a parent node as is claimed in order to perform a determination that at least one other node are detected by the intermediate node after a predetermined time period followed by all of the additional required functionality pertaining to such a subsequently detected parentless node. Mainaud thus does not teach circuitry for periodically switching the leaf node back to the intermediate node to determine if at least one subsequently detected parentless node is present on the network; circuitry for becoming the parent node of the subsequently detected parentless node; circuitry for maintaining the node as an intermediate node while parent to the subsequently detected node; and circuitry for switching the intermediate node back to the leaf node if the intermediate node is no longer a parent node to any node and no newly detected parentless nodes are detected. Similar to Turon, Mainaud also does not teach that a leaf node must switch to an intermediate node in order to detect other parentless nodes as is required by the claims wherein the node must transition to the intermediate node to detect parentless nodes. Mainaud’s leaf nodes are instead simply prevented from transmitting beacons and not from receiving beacon requests. Mainaud thus also does not teach the claimed invention.	Turon et al. (US 2015/0372875, Turon hereinafter) teaches that a node functioning as a joiner router (i.e., a node functioning as an intermediate node) may establish a joiner session and become a parent node to a joining device in response to a request for a joiner session (Turon; Figs. 3-4; [0065]-[0069]). However, Turon does not periodic functionality switching as required by the claim wherein periodically switching the leaf node back to the intermediate node is performed in conjunction with determining if at least one subsequently detected parentless node is present on the network. As can be clearly seen in at least Fig. 4 of Turon, the joiner router is instead capable of detecting the joining device (i.e., receiving the request for joiner session) while the joiner router is functioning in the leaf mode, whereas the claims require functioning as an intermediate node to detect parentless nodes present on the network. Turon thus does not teach the claimed invention and it is the Examiner’s opinion that it would be unreasonable to modify Turon such that the joiner router cannot detect leaf nodes since the method depicted in at least Fig. 4 would no longer function if the joiner router could not receive the request for the joiner session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474